Vanguard Sector Bond Index Funds Supplement to the Prospectus Dated November 19, 2009 Vanguard Long-Term Corporate Bond Index Fund The following text replaces the first paragraph under Primary Investment Strategies for Vanguard Long-Term Corporate Bond Index Fund: The Fund employs a passive managementor indexinginvestment approach designed to track the performance of the Barclays Capital U.S. 10+ Year Corporate Index. This index includes U.S. dollar-denominated, investment-grade, fixed-rate, taxable securities issued by industrial, utility, and financial companies, with maturities greater than 10 years. Vanguard Intermediate-Term Government Bond Index Fund For Vanguard Intermediate-Term Government Bond Index Fund, the CUSIP number found in the Additional Information box on page 6 of the prospectus is replaced with the following: 92206C805. © 2010 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS1642 032010 Vanguard Sector Bond Index Funds Supplement to the Prospectuses Dated November 19, 2009 The following text replaces the first paragraph under Primary Investment Strategies for Vanguard Long-Term Corporate Bond Index Fund: The Fund employs a passive managementor indexinginvestment approach designed to track the performance of the Barclays Capital U.S. 10+ Year Corporate Index. This index includes U.S. dollar-denominated, investment-grade, fixed-rate, taxable securities issued by industrial, utility, and financial companies, with maturities greater than 10 years. © 2010 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS1942A 032010
